DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason Jonovski on 9/9/2021.
	Claim 38 has been canceled. 
	Claim 39: A method of making a self-retaining suture thread with a laser, comprising:
(a) removing material from a suture thread with a laser beam along a path and thereby forming a slot in the suture thread that opens to an outer surface of the suture thread, wherein the path comprises a first path portion and a second path portion angled relative to the first path portion; and
(b) while removing the material from the suture thread along the path, maintaining a diameter of the laser beam such that at least a portion of the slot has opposed sides that are parallel to one another,
wherein the slot defines a tissue retainer of the self-retaining suture thread.

	Claim 42: The method of claim 39, 

	Claim 52: The method of claim 39, further comprising stabilizing the suture thread with a stream of air while removing the material from the suture thread.


	Allowable Subject Matter
Claims 35-36 and 39-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose the method steps of removing material from the suture thread with the laser beam along a second path that is angled relative to the first path and while removing the material from the suture thread along the path, maintaining a diameter of the laser beam such that at least a portion of the slot has opposed sides that are parallel to one another (claims 35, 39 and 53). 
The prior art of record of Kosa (US Pub No. 2009/0248070) discloses everything in claims 35, 39 and 53 (see Non-Final rejection mailed out on 3/12/2021) including the method step of removing material from the suture thread with the laser beam along a second path that is angled relative to the first path (clearly shown in Figure 5) but fails to disclose the method step of while removing the material from the suture thread along the path, maintaining a diameter of the laser beam such that at least a portion of the slot has opposed sides that are parallel to one another (claims 35, 39 and 53). 

The limitations as stated above in claims 35, 39 and 53 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 


/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771